Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1)	Applicant's election with traverse of Species D (Fig. 7) in the reply filed on 11/24/2021 is acknowledged.  The traversal is considered moot, as the restriction filed 09/24/2021 is withdrawn. 
Claims 1-30 are allowable. The restriction requirement between species A, B, C, and D, as set forth in the Office action mailed on 09/24/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/24/2021 is withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
2)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lara Northrop Queen (Reg. No. 55502) on 01/28/2022.
The application has been amended as follows: 
Claim 13, lines 1-2, “is approximately twice the second distance” is amended to “is approximately twice the first distance”
Allowable Subject Matter
3)	Claims 1-30 are allowed.
REASONS FOR ALLOWANCE
4)	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1, 12, and 21 (Examiner recognizes that the claim language between the three independent claims is not identical, but instead, is close enough to represent the differences between the claimed methods and the closest prior art) the closest prior art of record is Blanchard et al. (KR 10-2018-0011131). While Blanchard et al. teaches a method, comprising:
	a device including a housing (Fig. 1a; 12), a catheter (Fig. 1h; 22) at least partially disposed in the housing (as shown in Fig. 1h), and an actuator (Fig. 1a; 28) at least partially disposed in the housing (as shown in Fig. 1a) and moveably receiving the catheter (as shown in Fig. 1h);

	moving a distal end portion of the catheter a second distance in the direction relative to the housing a result of moving the actuator the first distance, the second distance being greater than the first distance [Claim 3], the distal portion of the catheter being moved from a first position (as shown in Fig. 1h), to a second position, in which the distal end portion of the catheter is distal (as shown in Fig. 3a);
	Blanchard et al. fails to teach wherein the method comprises coupling a port of a fluid transfer device to a peripheral intravenous line at least partially disposed within a vein of a patient, and the first position being wherein the distal end portion of the catheter is disposed in the housing.
The combined structure of the fluid transfer device housing the actuator and catheter, and the distal end of the catheter being disposed in the housing in the first position imparts a novel and non-obvious function of the claimed invention; namely, increasing the length of available catheter while maintain a compact form factor, thus increasing usability - as noted by Applicant in Paragraph [0014] of the Specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.